lkY7-/¥
                                 ELECTRONIC RECORD




COA #      06-13-00257-CR                        OFFENSE:        29.03


           Stedmond Abdullah v. The State of
STYLE:     Texas                                 COUNTY:         Bowie

COA DISPOSITION:      Affirmed                   TRIAL COURT:    102nd District Court


DATE: 11/18/14                    Publish: No    TC CASE #:      13F0013-102




                          IN THE COURT OF CRIMINAL APPEALS


          Stedmond Abdullah v. The State of
STYLE:    Texas                                       CCA#:            tfcH7-f¥
         ftPP£.LLAM7~\<>              Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                      JUDGE:

date:        ffzlovhoir                               SIGNED:                           PC:_

JUDGE:         ftjA.fi,
                      UjJjLdfl—                       PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                             ELECTRONIC RECORD